DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Line 14 of the claim, the term “conventional” is indefinite.  It’s unclear to what properties and/or attributes reinforcement must possess to be considered conventional.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 2002/0069602 A1) in view of Eustace (2003/0061672 A1).
With regard to claim 1: Blanchet discloses a method of using a modular structural building system to install raised floors comprising the steps of:
precasting a plurality of raised floor panels (61 and 61a), said raised floor panels (61 and 61a) having a top and a bottom and a plurality of edges (par. 0052), one or more of said edges (47a) being generally angled such that the tops of the plurality of said raised floor panels has have less surface area 
precasting said plurality of raised floor panels (61 and 61a) by precasting an amount of wet concrete to a plurality of wide flange steel beams (par. 0052-0053);
transporting the precast raised floor panels to a final panel location to be used a floor (par. 0052-0053);
creating a receptacle by said angled edges (47a) of adjacent raised floor panels of said plurality of raised floor panels (fig. 5a); and
filling the receptacle with grout (37, bonding cement) (fig. 5a). 
Blanchet discloses said plurality of precast floor panels having a perimeter, said perimeter containing hollow ducts (occupied by mesh 33) configured to accommodate a conventional reinforcement means (mesh 33), said conventional reinforcement means configured to provide a continuous structural diaphragm for the plurality of precast raised floor panels.
Blanchet does not disclose attaching the plurality of precast raised floor panels to at least one column such that the plurality of precast raised floor panels are suspended and stable enough for construction personnel to walk on the plurality of precast raised floor panels.
However, Eustace discloses attaching a plurality of raised floor panels to girders and columns (62) such that the plurality of precast raised floor panels are suspended and stable enough for construction personnel to walk on the plurality of raised floor panels (par. 0029; figs. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Smith to have structural members comprising girders and columns as support for panels such as taught by Eustace in order to provide an elevated structure for traversing a given area.  As modified, the precast floor panels are stable enough so that the floor .
Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-2 under 112(b), applicant argues that term “conventional” is defined in the specification and therefore definite.
Examiner respectfully submits that while the specification includes materials that are considered conventional, the specification also includes the language “any material that adds tensile strength to the concrete slab.”  It’s unclear as to what “any material” is.    Examiner suggests amending the claim to list the noted materials in a markush format excluding the language to any material.  Note that limitation “conventional reinforcement means” was previously interpreted under 112(f).
Applicant further argues that Blanchett discloses a mold that is filled with mesh and concrete before being delivered to the building site. Applicant argues that a “mold” accepts wet concrete while the “duct” is cast in the wet concrete.
Examiner respectfully submits that the ducts are cast by the presence of wire mesh. It is noted that claim 1 does not appear to specify when or how the ducts are formed.  Examiner further submits that the hollow ducts are configured to receive reinforcement, which is disclosed by Blanchett.
The objection of claim 1 has been withdrawn in view of the amendment filed 11/18/20.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633